Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Berk on 11/9/2021.
The application has been amended as follows: 
(Currently Amended) A vaporizer cartridge comprising: 
a cartridge body comprising a proximal body end and a distal body end opposite the proximal body end;
a mouthpiece coupled to the proximal body end, the mouthpiece comprising an outlet;
a reservoir comprising an internal volume at least partially defined by the cartridge body, the internal volume configured to hold a vaporizable material;
a first reservoir seal;
a second reservoir seal, wherein the first reservoir seal and the second reservoir seal are each configured to cover a corresponding reservoir opening exposing the internal volume of the reservoir;
a first pad positioned within an interior of the mouthpiece;
a second pad positioned within the interior of the mouthpiece;
a bottom cover comprising a bottom portion positioned distally relative to the cartridge body, the bottom portion comprising: a first air opening and a second air opening; 
a first cartridge electrical contact configured to contact a first body electrical contact on a vaporizer body;
a second cartridge electrical contact configured to contact a second body electrical contact on the vaporizer body; and
a heater chamber comprising:

a housing piece configured to house at least a portion of the atomizer, the housing piece comprising a housing opening into which at least a portion of the atomizer passes into the housing piece; and
an air tube extending from the housing piece, the air tube configured to deliver the aerosol from the atomizer to the mouthpiece; 
wherein the first pad and the second pad do not intersect with a central axis of the air tube.

Claim 32 is cancelled.

42.  (Currently Amended) A vaporizer cartridge comprising: 
a cartridge body comprising a proximal body end and a distal body end opposite the proximal body end;
a mouthpiece coupled to the proximal body end, the mouthpiece comprising an outlet;
a reservoir comprising an internal volume at least partially defined by the cartridge body, the internal volume configured to hold a vaporizable material;
a first reservoir seal;
a second reservoir seal, wherein the first reservoir seal and the second reservoir seal are each configured to cover a corresponding reservoir opening exposing the internal volume of the reservoir;
a first pad positioned within an interior of the mouthpiece;
a second pad positioned within the interior of the mouthpiece;
a bottom cover comprising a bottom portion positioned distally relative to the cartridge body, the bottom portion comprising: a first air opening and a second air opening; 
a first cartridge electrical contact configured to contact a first body electrical contact on a vaporizer body;
a second cartridge electrical contact configured to contact a second body electrical contact on the vaporizer body; and
a heater chamber comprising:
an atomizer configured to heat the vaporizable material from the reservoir to generate an aerosol;

an air tube extending from the housing piece, the air tube configured to deliver the aerosol from the atomizer to the mouthpiece; 
wherein the first pad and the second pad do not intersect with a central axis of the air tube.

Claim 43 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above Examiner’s Amendment along with the approved Terminal Disclaimer filed 10/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHU H NGUYEN/            Examiner, Art Unit 1747